        Case 2:18-cv-02841-NIQA Document 13 Filed 01/18/19 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ADRIAN MATTEO,                                    :      CIVIL ACTION
         Plaintiff,                               :
                                                  :
       v.                                         :      No.: 18-cv-2841
                                                  :
HERSHA HOSPITALITY MANAGEMENT                     :
CO.,                                              :
         Defendant.                               :

                                          ORDER

       AND NOW, this       18TH        day of January, 2018, IT IS HEREBY ORDERED that

the SETTLEMENT CONFERENCE in the above-captioned case scheduled for Friday,

January 18, 2019, at 9:30 A.M., before the Honorable Lynne A. Sitarski, United States

Magistrate Judge, is CANCELLED.

                                                  BY THE COURT:



                                                    /s/ Lynne A. Sitarski
                                                  LYNNE A. SITARSKI
                                                  UNITED STATES MAGISTRATE JUDGE

COPIES BY ECF:

Michael Patrick Murphy, Jr., Esquire
Edmund Charles Celiesius, Esquire
Jill S. Welch, Esquire
